Citation Nr: 1603367	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  13-28 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lumbar spine arthritis with left leg numbness.

2.  Entitlement to service connection for left knee arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to May 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In June 2015, the Veteran testified during a Board videoconference hearing before the undersigned.  A transcript of that hearing is of record.

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran contends that he injured his back and left knee during service as a result of his military occupational specialty of infantryman and subsequent duties as a drill sergeant.  Specifically, at his June 2015 Board hearing, the Veteran indicated that while on active duty he served on a mortar carrier.  He testified that those duties required him to carry and load mortar rounds weighing approximately 37 pounds each on a daily basis, to include during field exercises.  The Veteran was engaged in this kind of constant physical activity for 7 years which he believes took a toll on his back and knee.  Additionally, the Veteran testified that as a drill sergeant, he was responsible for instructing the trainees at the mortar range.  This entailed unloading rounds of ammunition off the 4-Deuce ammo carrier and passing them down to the employees.  During one of these trainings, he fell off the back of the tailgate of the truck, injuring his back and his left knee.  The Veteran also testified that as a drill sergeant, he was required to march with his trainees at least 12-15 miles per week, putting further strain on his back and left knee.  The Veteran testified that after he separated from the military in 1988, he continued to have back and left knee pain, which he treated with over-the-counter medications.  He did not seek medical treatment until the pain became more severe in 2003.  In addition, the Veteran has submitted a buddy statement from J.M.F. who served as a mortar man with the Veteran from 1985 until 1988.  J.M.F. stated that their daily routine included heavy lifting of equipment and ammo, which he stated was very wearing on the body.  J.M.F. stated that he remembers the Veteran complaining about pain in his back and knees on several occasions.

The Veteran's service treatment records (STR's) reflect that in April 1979, the Veteran complained of an aching back lasting 2 days as a result of jumping off of an M106 mortar carrier.  It was noted that the Veteran had limited range of motion due to pain.  X-rays of the Veteran's back were negative.  There are no treatment notes regarding the Veteran's left knee.  

In August 2011, the Veteran was afforded a VA examination.  With regard to the Veteran's degenerative disc and arthritic changes to the lumbar spine, the examiner opined it is less likely as not caused by or a result of low back pain in service.  The rationale provided was that other than the evaluation for low back pain that was treated for muscle spasm in service, there are no other in-service or after service complaints of back pain until many years later.  Based on that gap in treatment, the examiner concluded it is less likely as not that the degenerative disc and arthritic changes of the Veteran's lumbar spine was caused by or a result of the low back pain in service.  As for the Veteran's left knee arthritis, the examiner opined it was not caused by or a result of service.  The rationale provided was that there were no in-service complaints related to the left knee and the earliest indication of left knee pain was in 2008, when the Veteran mentioned he had knee pain for about 10 years.

The Board finds that the August 2011 VA examination and opinion report is inadequate.  First, the examiner's opinion regarding the Veteran's lumbar spine arthritis with left leg numbness disregards the buddy statement from J.M.F. regarding the daily heavy lifting of equipment and ammo, and the Veteran's complaints regarding back and knee pain in service.  Secondly, the examiner did not address the Veteran's symptom of left leg numbness.  Likewise, the examiner's opinion regarding the Veteran's left knee arthritis does not take into account the statement from J.M.F. regarding daily heavy lifting of equipment and ammo, and the effect that may have had on his current knee condition.  Additionally, at the June 2015 Board hearing, the Veteran provided testimony regarding continuity of his symptoms from service until the present.  Therefore, as the examination and opinion are inadequate, and additional testimony from the Veteran regarding continuity of his symptoms since service has not been considered, the Board finds that the Veteran should be afforded a new VA examination to determine whether he has a current lumbar spine with arthritis and leg numbness and left knee arthritis conditions that are related to service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain, and associate with the claims file, or Virtual VA or VBMS any outstanding VA treatment records that are not already associated with the claims file.

2.  Schedule the Veteran for a VA examination with a different examiner than the examiner who conducted the August 2011 VA examination, to determine the etiology of his lumbar spine arthritis with left leg numbness disability.  The examiner must review the Veteran's Virtual VA and VBMS claims file and note that review in the VA examination report.  All indicated studies and tests should also be performed.  The examiner should be requested to render an opinion regarding the following:

Specifically state whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed lumbar spine arthritis with left leg numbness disability is related to the Veteran's period of active service, to include the in-service treatment for low back pain.

In providing the above opinion, the examiner should specifically take into account the Veteran's statements that he has had low back pain since service that he initially self-treated with over-the-counter medications, the Veteran's statements and testimony that he marched 12-15 miles per week as a drill sergeant, and the buddy statement from J.M.F. regarding daily heavy lifting of equipment and ammo and hearing the Veteran's complaints of back pain throughout service.  

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

3.  The RO should schedule the Veteran for a VA joints examination, with an examiner other than the examiner who conducted the August 2011 examination, to determine the etiology of his current left knee arthritis disability.  The examiner must review the Veteran's Virtual VA and VBMS claims file and note that review in the VA examination report.  All indicated studies and tests should also be performed.  The examiner should be requested to render an opinion regarding the following:

Specifically state whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed left knee arthritis disability is related to the Veteran's period of active service.

In providing the above opinion, the examiner should specifically take into account the Veteran's statements that he has had knee pain since service that he initially self-treated with over-the-counter medications, the Veteran's testimony that he marched 12-15 miles per week as a drill sergeant, and the buddy statement from J.M.F. regarding daily heavy lifting of equipment and ammo and the Veteran's complaints of knee pain throughout service.  

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

4.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered, and the Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


